Citation Nr: 0311764	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-17 282	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease on an accrued basis.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  He died in January 1997; the appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
(VA) Regional Office (RO).  The appellant testified before a 
member of the Board via video conference in January 1999.  
That member has since left the Board.  Accordingly, the Board 
notified the appellant of her right to a further Board 
hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2002).  In May 2003, the appellant responded that she 
did not desire another hearing in connection with her appeal.


REMAND

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In March 2003, the Board 
provided the appellant and her representative with a copy of 
the VA medical opinion obtained pursuant to such development 
and afforded her a 60-day time period in which to submit 
additional evidence or argument pertinent to her appeal.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) are invalid because, in combination with 38 C.F.R. 
§ 20.1304 (2002), they allow the Board to consider evidence 
developed by the Board without having to remand the case to 
the agency of original jurisdiction for initial consideration 
and without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the Board does not have the authority to decide the 
appellant's claim on the basis of the newly developed 
evidence until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the additionally 
received VA medical opinion, as well as 
the additional evidence thereafter 
submitted by the appellant, and 
readjudicate the issues on appeal based 
on all evidence received since the RO's 
last decision on these issues.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative should be furnished a 
supplemental statement of the case that 
includes a recitation of all evidence 
considered and the reasons and bases for 
the continued denial.  The appellant and 
her representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


